Citation Nr: 0108361	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  96-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sarcoidosis, claimed 
as due to ionizing radiation.  

2.  Entitlement to service connection for basal cell 
carcinoma, claimed as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's wife



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


REMAND

The veteran had active service from September 1963 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in October 1999 at 
which time it was remanded to afford the veteran a requested 
travel board hearing at the RO.  The hearing was scheduled 
for May 2000, but the veteran canceled his hearing due to 
scheduling conflicts.  The hearing was rescheduled in January 
2001 and the veteran again canceled the hearing indicating 
that he was unable to attend and that he wanted a "telephone 
hearing."  The claims folder was returned to the Board in 
January 2001.  

In Board correspondence, dated February 21, 2001, the veteran 
was advised of the types of hearings available to him, but 
that "telephone hearings" were not an option.  In a faxed 
response, dated March 13, 2001, the veteran indicated that he 
wanted to appear before a member of the Board by means of a 
videoconference.  

To ensure full compliance with due process requirements, the 
case is REMANDED to RO for the following development:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
March 2001 request to schedule a 
videoconference hearing before a member 
of the Board at the RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





